Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Pursuant to the terminal disclaimer over US 11,006,120 B2, filed on 5/13/2022, the double patenting rejection is withdrawn, placing the claims in condition for allowance. 
The closest prior art of record, Zhao US 2013/0188881 A1, and He, US 2013/0208792 A1 at best suggests signaling a “num_ref_pic_sets” in a picture parameter set (Zhao [0046), and signaling “num_short_term_ref_pic_sets”, which is a syntax indicating a number of short-term reference picture sets (RPS), (He Table 31, page 11, which lists the syntax within a Sequence Parameter Set.)  See Office Action for 14/394,820, mailed on 1/30/2018.
Together these references suggest indicating the number of reference picture sets via syntax included in the SPS, as disclosed in He, because the mpeg-4 and HEVC parameter sets allow flexible signaling of the video bitstream with different control levels, and it discussed in He, [0130], lines 7-9 that it would be desirable to signal a parameter such as the number reference picture sets at for example the higher sequence parameter level, as opposed to the picture parameter level, because doing so allows a tradeoff between flexibility (i.e. signaling at a lower level, such as PPS or even slice level) vs. efficiency, (i.e. signaling at SPS or VPS) of decision making, for factors such as specifying a reference picture set, a DPB size, etc.  In general the parameter sets allows flexible signaling of pictures, sequences, access units, thereby reducing transmission overhead and increasing coding efficiency where possible, and increasing error resilience where needed.
However, neither Zhao nor He teaches or suggests determining a delta index information about a difference between the index of the current reference picture set of the current picture and an index of a reference RPS of the current picture.  In other words Zhao discloses a delta POC value between a current a picture and a POC of a reference picture, but does not disclose determining a delta index between two different reference picture sets, thereby allowing cross-referencing of reference pictures defined in RPS for pictures other than a current picture, without those pictures’ needing to have RPS index value directly defined in the RPS of a current picture with respect to that current picture’s POC value. 
Additionally, the prior art does not disclose or suggest: “wherein a value about the index of the reference reference picture set is smaller than a value about the index of the current reference picture set.”, as in claim 7.
A further search was conducted which failed to yield prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425